DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         PRISCILLA IZQUIERDO,
                               Appellant,

                                      v.

                           JOSHUA DEL VALLE,
                                Appellee.

                              No. 4D19-1055

                              [April 22, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. 09-8516 FMCE (37).

   Priscilla Izquierdo, Cape Coral, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   Priscilla Izquierdo (“the mother”) appeals the trial court’s dismissal of
her petition for modification of timesharing for failure to state a cause of
action. We find that the trial court should have given the mother an
opportunity to amend her pleading, and we reverse and remand for further
proceedings.

    In May 2015, the trial court approved a parenting plan entered into by
the mother and the appellee, Joshua Del Valle (“the father”). The plan
reflects that the mother resides in Cape Coral and the father in Fort
Lauderdale. The parents share parental responsibility. They are required
to obtain the Broward County school calendar in August of each year and
discuss any issues that may arise. For timesharing, the mother has every
other weekend beginning at 5:00 p.m. on Friday and ending at 8:00 p.m.
on Sunday. The father has the remaining time. Holiday and school break
timesharing is also addressed in the plan. The mother is to provide for all
transportation, and exchanges are to occur at the parents’ respective
homes unless agreed to otherwise.

   In 2016, the father successfully petitioned for relocation to Haines City.
In 2018, the mother, proceeding pro se, petitioned for modification of the
parenting plan and timesharing schedule, alleging that the father was
arrested on domestic violence charges, that he moved to Polk County, and
that she had to “drive all the way back and forth for visits.” She also
alleged that she had “to sign out my other kids early from school in order
to make it by 5 [p.m.] or I’m not allowed visits [with] my son.” She alleged
that the father “has canceled on me multiple times and does not allow me
to visit with my son on my scheduled days.” The mother also alleged that
the father’s wife is “violent” and had “attacked” her on two occasions
during exchanges. She asserted that modification was in the child’s best
interests due in part to the violence. As relief, she requested that the father
not be accompanied by his wife when they exchange the child, and that
they meet “halfway” for exchanges. She also proposed, in the alternative,
that the father meet her at the Polk County police station “by his home by
6 [p.m.]”

    The father moved to dismiss the mother’s petition based on her failure
to allege a substantial change in circumstances. 1 The trial court granted
the motion to dismiss, finding only that the petition failed to state a cause
of action.

   Whether a complaint states a cause of action is an issue of law subject
to de novo review. Samuels v. King Motor Co. of Fort Lauderdale, 782 So.
2d 489, 495 (Fla. 4th DCA 2001).              “A determination of parental
responsibility, a parenting plan, or a time-sharing schedule may not be
modified without a showing of a substantial, material, and unanticipated
change in circumstances and a determination that the modification is in
the best interests of the child.” § 61.13(3), Fla. Stat. (2018). This standard
applies to the modification of timesharing agreements. See Reed v. Reed,
182 So. 3d 837, 840 (Fla. 4th DCA 2016) (citing Wade v. Hirschman, 903
So. 2d 928, 931 (Fla. 2005)). The change in circumstances must have
“occurred since the original agreement,” and it cannot have been
“contemplated at the time of the original timesharing plan.” George v. Lull,
181 So. 3d 538, 540 (Fla. 4th DCA 2015).

   Here, it is apparent that the trial court agreed with the father that the
mother failed to sufficiently allege a substantial change in circumstances.
The mother’s petition was based in part on the father’s relocation from
Fort Lauderdale to Haines City and her difficulty exercising timesharing
after the relocation. A parent’s relocation may warrant modification of a
parenting plan/timesharing arrangement.             Compare Bragassa v.
Bragassa, 505 So. 2d 556, 558 (Fla. 3d DCA 1987) (finding that the

1He also asserted that the case should be brought in Polk County, a ground not
addressed by the trial court.

                                      2
hearing officer “could find that there was a substantial change in
circumstances” where “the children went from a position of living in the
same city with their father, who had been granted extremely liberal
visitation privileges, to a position of living hundreds of miles away, with
little opportunity for visitation”), with Halbert v. Morico, 27 So. 3d 771, 772
(Fla. 2d DCA 2010) (recognizing that “courts generally conclude that the
relocation does not amount to a substantial change if the relocation is not
a significant distance away from the child’s current location”). It appears
that the parties already resided hundreds of miles from one another when
the parenting plan was approved by the court. The mother was residing
in Cape Coral; the father and child resided in Fort Lauderdale. After the
parenting plan was entered, the father and child relocated to Haines City.
Considering the distances of the parties’ residences from one another at
the time the parenting plan was entered and after the father’s relocation,
the father’s relocation, standing alone, would not amount to a substantial
change in circumstances. Additionally, to the extent his relocation
exacerbated any problems the parents had with communication and
cooperation in following the parenting plan, this does not amount to the
sort of change in circumstances warranting a modification. See Ragle v.
Ragle, 82 So. 3d 109, 113 (Fla. 1st DCA 2011).

    However, the mother also alleged that she had trouble making the 5:00
p.m. pickup time because her other children must be taken out of school
first. And she also alleged that the father’s wife attacked her during
exchanges. 2 “A claim should not be dismissed with prejudice ‘without
giving the plaintiff an opportunity to amend the defective pleading, unless
it is apparent that the pleading cannot be amended to state a cause of
action.’” Gladstone v. Smith, 729 So. 2d 1002, 1003 (Fla. 4th DCA 1999)
(quoting Kairalla v. John D. & Catherine T. MacArthur Found., 534 So. 2d
774, 775 (Fla. 4th DCA 1988)). Here, it is not apparent that the mother
cannot plead a substantial change in circumstances. Accordingly, we
reverse.

   Reversed and remanded for further proceedings.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                             *         *         *

2 In her brief, the mother also indicated that the timesharing schedule was

workable for a time when the father allowed her to have timesharing in his home.
She stated that after a time, the father no longer allowed her to do so, and her
financial limitations make the travel arrangements unworkable.


                                       3
Not final until disposition of timely filed motion for rehearing.




                               4